Broadway Warehouse Co. v Anderson (2019 NY Slip Op 03492)





Broadway Warehouse Co. v Anderson


2019 NY Slip Op 03492


Decided on May 3, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, NEMOYER, AND CURRAN, JJ.


304 CA 18-01591

[*1]BROADWAY WAREHOUSE CO., PLAINTIFF-APPELLANT,
vBROOKS C. ANDERSON, DEFENDANT-RESPONDENT. 


ROACH, LENNON & BROWN, PLLC, BUFFALO (J. MICHAEL LENNON OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
JUSTIN S. WHITE, WILLIAMSVILLE, FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (Deborah A. Chimes, J.), entered April 16, 2018. The order granted the motion of defendant to dismiss the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: We affirm for the reason stated at Supreme Court. We add only that, although we agree with plaintiff that defendant has mischaracterized plaintiff's claim as one to recover collection costs in enforcing an earlier judgment against defendant, any mischaracterization of plaintiff's claim does not warrant a different result.
Entered: May 3, 2019
Mark W. Bennett
Clerk of the Court